DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10715818 B2in view of Holland et al. (US 20150181209 A1). The instant claim 1 is obviously covered by the conflicting patented claim 1, except skip check circuitry to perform a skip check in parallel with the integer motion estimation, the skip check to determine a skip macroblock candidate, the skip check corresponding to a motion pattern.
Holland teaches skip check circuitry (302 and 410 of fig. 4) to perform a skip check for the macroblock location of the frame in parallel with the integer motion estimation for the macroblock location of the frame ([0016, 0037-0038, 0041-0042, 0045, and 0049-0050]), the skip check to determine a skip macroblock candidate (302 of fig. 4, [0024 and 0034] indicates a skip checking is best for a given macroblock), the skip check corresponding to a motion pattern ([0024 and 0034] The motion estimation kernel 402 may then proceed to operation 416 where a final mode decision is made). 
Taking the teachings of the Patent and Holland together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify skip check circuitry of Holland into the motion estimation of the Patent to improve the choices of the encoder for all the modes and also to avoid unwanted Skip problems.
Application 16/982747
Patent US 10715818 B2
26. (Currently Amended) A system to encode video, comprising: 
integer motion estimation circuitry to perform integer motion estimation for a macroblock location of a frame to determine an inter-predicted macroblock candidate; 
skip check circuitry to perform a skip check for the macroblock location of the frame in parallel with the performance of the integer motion estimation for the macroblock location of the frame, the skip check to determine a skip macroblock candidate, the skip check corresponding to a motion pattern (taught by Holland, 302 and 410 of fig. 4); and 
comparator circuitry to determine a final macroblock coding decision by comparing [[an]] the inter-predicted macroblock candidate and an intra-predicted macroblock candidate to [[a]] the skip macroblock candidate 


















27. (Previously Presented) The system of claim 26, wherein the final macroblock coding decision is a macroblock coding decision that requires the least bits for encoding.  
28. (Currently Amended) The system of claim 26, wherein costings are applied to [[the]] a hierarchical motion estimation circuitry, [[an]] the integer motion estimation circuitry, and a fractional motion estimation circuitry to bias a function executed by the hierarchical motion estimation circuitry, the integer motion estimation circuitry, and the fractional motion estimation circuitry.  
29. (Previously Presented) The system of claim 28, wherein the costings are weights or controls used to bias encoder mode decisions.  
30. (Previously Presented) The system of claim 28, wherein the costings are a processor override to select one of the inter-predicted macroblock candidate, the intra-predicted macroblock candidate, or the skip macroblock candidate as the final macroblock coding decision based on pre-determined values.  

31. (Currently Amended) The system of claim 26, further including a microcontroller to apply a plurality of costings to [[the]] a hierarchical motion estimation circuitry, [[an]] the integer motion estimation circuitry, and a fractional motion estimation circuitry to bias a function executed by the hierarchical motion estimation circuitry, the integer motion estimation circuitry, and the fractional motion estimation circuitry.  
32. (Currently Amended) The system of claim 26, further including a software driver to apply a plurality of costings to [[the]] a hierarchical motion estimation circuitry, [[an]] the integer motion estimation circuitry, and a fractional motion estimation circuitry to bias a function executed by the hierarchical motion estimation circuitry, the integer motion estimation circuitry, and the fractional motion estimation circuitry.  
3



3. (Previously Presented) The system of claim 26, further including multi-pass packing circuitry to execute in an iterative fashion to implement a conditional multi-pass flag until the inter-predicted macroblock candidate is within a specified requirement.  










34. (Currently Amended) A method for hardware video encoding, comprising: performing a multi-reference hierarchical motion estimation search; performing a first integer motion estimation search based on at least results of the multi- reference hierarchical motion estimation search to obtain a precise motion vector, performing a second integer motion estimation search corresponding to a macroblock location of a frame using a pseudo predicted motion vector and the precise motion vector, the second integer motion estimation search to determine a plurality of inter-predicted macroblock candidates; 

performing a skip check corresponding to the macroblock location of the frame in parallel with the second integer motion estimation search corresponding to the macroblock location of the frame, the skip check to determine a skip macroblock candidate, the skip check to confirm when the skip macroblock candidate is to follow a same motion pattern as a neighboring macroblock (taught by Holland, 302 and 410 of fig. 4);

 performing a fractional motion estimation search based on a current macroblock partitioning to select a first inter-predicted macroblock candidate from the plurality of inter-predicted macroblock candidates; and determining a final macroblock coding decision by comparing [[an]] the first inter- predicted macroblock candidate and an intra-predicted macroblock candidate to [[a]] the skip macroblock candidate 
35. (Previously Presented) The method of claim 34, further including applying costings to the multi-reference hierarchical motion estimation search, a multi-reference integer motion estimation search, and the fractional motion estimation search to bias a function.  

36. (Previously Presented) The method of claim 35, wherein the costings include a quantization parameter, and the quantization parameter is adjusted via multiple stages of user programmable thresholds.  

37. (Previously Presented) The method of claim 34, further including executing the multi- reference hierarchical motion estimation search on a pair of down sampled macroblock references.  
38. (Previously Presented) The method of claim 37, wherein the pair of down sampled macroblock references are from two immediately preceding frames.  

39. (Previously Presented) The method of claim 34, further including applying partitioning to results of the multi-reference hierarchical motion estimation search to identify a best combination of shapes to represent a current macroblock.  
40. (Previously Presented) The method of claim 34, further including determining the intra- predicted macroblock candidate by exhaustively searching a plurality of allowed prediction angles from spatial neighboring macroblocks.  
41. (Previously Presented) The method of claim 34, further including determining the skip macroblock candidate based on a macroblock coding decision from a plurality of neighboring macroblocks.  

42. (Currently Amended) An apparatus to encode video, the apparatus comprising: multiple reference hierarchical motion estimation search circuitry to perform a hierarchical motion estimation search on a plurality of reference frames; first integer motion estimation search circuitry to perform a first search based on at least results of the multiple reference hierarchical motion estimation search e to obtain a precise motion vector; second integer motion estimation circuitry to perform a second search corresponding to macroblock location of a frame using a pseudo predicted motion vector and the precise motion vector, the second search to identify an inter- predicted macroblock candidate; 

skip check circuitry to perform a skip check corresponding to the macroblock location of the frame in parallel with the performance of the second search corresponding to the macroblock location of the frame, the skip check to determine a skip macroblock candidate, the skip check corresponding to a motion pattern (taught by Holland, 302 and 410 of fig. 4), and comparator circuitry to determine a final macroblock coding decision by comparing [[an]] the inter-predicted macroblock candidate and an intra-predicted macroblock candidate to [[a]] the skip macroblock candidate 
43. (Previously Presented) The apparatus of claim 42, wherein the multiple reference hierarchical motion estimation search circuitry is to determine a macroblock coding decision based on a pair of down sampled reference frames.  
44. (Previously Presented) The apparatus of claim 42, wherein the multiple reference hierarchical motion estimation search circuitry is to determine a macroblock coding decision based on a longstanding reference frame.  
45. (Previously Presented) The apparatus of claim 42, wherein the first integer motion estimation search circuitry and the second integer motion estimation circuitry are to determine a macroblock coding decision based on at least a result of the multiple reference hierarchical motion estimation search circuitry.  
46. (Previously Presented) The apparatus of claim 42, further including fractional motion estimation search circuitry to determine the inter-predicted macroblock candidate.  
47. (Previously Presented) The apparatus of claim 42, further including a reference pixel cache to store pixel data to be accessed by hardware bit packing circuitry for motion compensation.  
48. (Currently Amended) The apparatus of claim 42, wherein the multiple reference hierarchical motion estimation search circuitry is re-configurable based on costings applied to the apparatus.   

 1. A system for video encoding, comprising: 

an encoder, wherein the encoder comprises a plurality of fixed function hardware units comprising at least a hierarchical motion estimation unit, an integer motion estimation unit, and a fractional motion estimation unit, wherein when the encoder is to execute the plurality of fixed function hardware units, the plurality of fixed function hardware units is operable to: execute a multiple reference hierarchical motion estimation search on a plurality of reference frames; execute a first integer motion estimation search based on at least the results of the multiple reference hierarchical motion estimation search to obtain a precise motion vector and a second integer motion estimation search using a pseudo predicted motion vector and the precise motion vector; partition a current macroblock based on the second integer motion estimation search; and execute a fractional motion estimation search based on the current macroblock partitioning to determine a best inter-predicted macroblock coding decision; a memory that is to store instructions and that is communicatively coupled to the encoder; and 
a processor communicatively coupled to the encoder and the memory, wherein when the processor is to execute the instructions, the processor is to: compare the best inter-predicted macroblock coding decision, an intra-predicted macroblock coding decision, and a skip to determine a final macroblock coding decision, wherein the intra-predicted macroblock coding decision is derived from a spatial neighboring macroblock and the skip is based on a predicted motion vector.

2. The system of claim 1, wherein the final macroblock coding decision is a macroblock coding decision that requires the least bits for encoding. 

3. The system of claim 1, wherein costings are applied to the plurality of fixed function units of the encoder to bias a function executed by each fixed function unit. 





4. The system of claim 3, wherein the costings are weights or controls used to bias encoder mode decisions. 

5. The system of claim 3, wherein the costings are a processor override to always select one of the best inter-predicted macroblock coding decision, the intra-predicted macroblock coding decision, or the skip as the final macroblock coding decision based on pre-determined values. 

6. The system of claim 1, wherein a microcontroller applies a plurality of costings to the plurality of fixed function units of the encoder to bias a function executed by each fixed function unit. 





7. The system of claim 1, wherein a software driver applies a plurality of costings to the plurality of fixed function units of the encoder to bias a function executed by each fixed function unit. 






9. The system of claim 1, wherein the integer motion estimation is executed using a pseudo predicted motion vector. 

10. The system of claim 1, wherein the pseudo predicted motion vector is derived based on an assumption that the current macroblock will select an inter-predicted macroblock type or an intra-predicted macroblock type prior to the fractional motion estimation search. 

8. The system of claim 1, wherein the encoder executes in an iterative fashion to implement a conditional multi-pass flag until the best inter-predicted encoder mode decision is within a specified requirement. 


11. A method for hardware video encoding, comprising: performing a multi-reference hierarchical motion estimation search; performing a first integer motion estimation search based on at least the results of the multiple reference hierarchical motion estimation search to obtain a precise motion vector and a second integer motion estimation search using a pseudo predicted motion vector and the precise motion vector; partitioning a current macroblock based on the second integer motion estimation search; executing a fractional motion estimation search based on the current macroblock partitioning to determine a best inter-predicted macroblock coding decision; and comparing the best inter-predicted macroblock coding decision, an intra-predicted macroblock coding decision, and a skip candidate to determine a final macroblock coding decision, wherein the intra-predicted macroblock coding decision is derived from a spatial neighboring macroblock and the skip is based on a predicted motion vector. 













12. The method of claim 11, wherein costings are applied to the multi-reference hierarchical motion estimation search, the multi-reference integer motion estimation search, and the fractional motion estimation search to bias a function executed by each fixed function unit. 

13. The method of claim 11, wherein the costings comprise a quantization parameter, and the quantization parameter is adjusted via multiple stages of user programmable thresholds. 

14. The method of claim 11, wherein the multi-reference hierarchical motion estimation search is executed on a pair of down sampled macroblock references. 

15. The method of claim 11, wherein the pair of down sampled macroblock references are obtained from two immediately preceding frames. 

16. The method of claim 11, wherein partitioning is applied to the results of the multi-reference integer motion estimation search to identify a best combination of shapes to represent a current macroblock. 

17. The method of claim 11, wherein the intra-predicted macroblock coding decision is determined by exhaustively searching a plurality of allowed prediction angles from spatial neighboring macroblocks. 

18. The method of claim 11, wherein the skip candidate is determined based on a final macroblock coding decision from a plurality of neighboring macroblocks. 




19. An apparatus for video encoding, comprising: an encoder, wherein the encoder comprises: a fixed function multiple reference hierarchical motion estimation search unit to perform a hierarchical motion estimation search on a plurality of reference frames; a fixed function first integer motion estimation search unit to perform a search based on at least the results of the multiple reference hierarchical motion estimation search to obtain a precise motion vector, and a second fixed function integer motion estimation unit to perform a search using a pseudo predicted motion vector and the precise motion vector; and a fixed function fractional motion estimation search unit, wherein a plurality of statistics is captured via a two-pass adaptive mode and the plurality of statistics is applied to the fixed function multiple reference hierarchical motion estimation search unit, the fixed function first integer motion estimation search unit, the second fixed function integer motion estimation unit, and the fixed function fractional motion estimation search unit to achieve a target compression and a final macroblock coding decision is made by comparing a best inter-predicted macroblock coding decision, an intra-predicted macroblock coding decision, and a skip candidate; and a hardware bit packing (PAK) unit, wherein the hardware bit packing unit is to pack bits as coded according to a final macroblock coding decision into a data format. 


20. The apparatus of claim 19, wherein the multiple reference hierarchical motion estimation search units is to determine a macroblock coding decision based on a pair of down sampled reference frames. 

21. The apparatus of claim 19, wherein the multiple reference hierarchical motion estimation search unit is to determine a macroblock coding decision based on a longstanding reference frame. 



22. The apparatus of claim 19, wherein the first integer motion estimation search unit and the second fixed function integer motion estimation unit are to determine a macroblock coding decision based on at least a result of the multiple reference hierarchical motion estimation search unit. 


23. The apparatus of claim 19, wherein the fractional motion estimation search unit is to determine the best inter-predicted macroblock coding decision. 

 24. The apparatus of claim 19, comprising a reference pixel cache that is used by the encoder to access data to encode, wherein the same data remains in the reference pixel cache long enough for the hardware bit packing unit to access pixel data for motion compensation. 

25. The apparatus of claim 19, wherein the fixed function multiple reference hierarchical motion estimation search unit, first integer motion estimation search unit, second fixed function integer motion estimation unit, and the fractional motion estimation search unit of the encoder are re-configurable via on costings applied to the encoder.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US 20150181209 A1) in view of Agyo et al. (US 20170264914 A1).
1-25 (Cancelled)  
Regarding claim 26, Holland teaches a system to encode video (fig. 4, [0024] an encoder), comprising: 
integer motion estimation circuitry (304 and 412 of fig. 4) to perform integer motion estimation for a macroblock location of a frame ([0045] each macroblock position as the macroblock location, the macroblock does have its position or location, wherein the motion estimation is calculated using each macroblock position, [0037] a given image frame) to determine an inter-predicted macroblock candidate (304 of fig. 3, [0026 and 0035]);
skip check circuitry (302 and 410 of fig. 4) to perform a skip check (506 and 510 of fig. 5) for the macroblock location of the frame in parallel with the performance of the integer motion estimation for the macroblock location of the frame ([0016] the modular motion estimation engine may be harnessed to process an image frame via multiple parallel execution pipelines,[0037] the modular nature of the hardware of modular motion estimation circuitry 300 affords the ability to establish parallel execution pipelines,[0038] the execution architecture 500 for a modular motion estimation engine 400 involves performing estimation over two parallel execution pipelines, [0041] the CRE execution pipeline 502 and IME pipeline 504 may be processed in parallel, the CRE execution pipeline 502 includes the skip check 510, see 502, 504, 506, and 510 figure 5, [0042] The ability to generate multiple parallel execution pipelines further enhances the flexibility and efficiency for implementing motion estimation over a large variety of workloads, [0049] The motion estimation circuits may include circuitry to perform integer motion estimation, fractional motion estimation, bidirectional motion estimation, skip check, and intra motion estimation, for example,[0050] the macroblock is sent for processing among multiple parallel execution pipelines that each execute over one or more motion estimation circuits, see details of figure 7), the skip check to determine a skip macroblock candidate (302 of fig. 4, [0024 and 0034] indicates a skip checking is best for a given macroblock, 506 and 510 of fig. 5), the skip check corresponding to a motion pattern ([0024 and 0034] The motion estimation kernel 402 may then proceed to operation 416 where a final mode decision is made); and  to determine a final macroblock coding decision (a circuitry 416 of fig. 4, finalizing an intra-predicted macroblock candidate and the skip macroblock candidate; 510, 512, and 514 of fig. 5).
It is noted that Holland is silent about comparator circuitry by comparing the inter-predicted macroblock candidate and an intra-predicted macroblock candidate to the skip macroblock candidate.  
Agyo teaches comparator circuitry (111 of fig. 1, to determine a final macroblock coding decision, [0049] this makes it possible to command sending to the entropy encoder, Intra prediction data 107 or Inter or Skip prediction data 106 depending on the decision taken by the controller 102) by comparing the inter-predicted macroblock candidate and an intra-predicted macroblock candidate to the skip macroblock candidate ([0157, 0163, and 0158-0162]). 
Taking the teachings of Holland and Agyo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparator circuitry (111 of fig. 1) of Agyo into the motion estimation of Holland to improve the choices of the encoder for all the modes and also to avoid unwanted Skip problems.
Regarding claim 27, Holland further teaches the system of claim 26, wherein the final macroblock coding decision is a macroblock coding decision that requires the least bits for encoding (208 of fig. 2, for bits encoding based on the decision, 202 of fig. 2, see also Agyo, 105 and 111 of 1).  
Regarding claim 28, Holland further teaches the system of claim 26, wherein costings are applied to a hierarchical motion estimation circuitry ([0033] encoding cost, see also Agyo, [0068] for encoding cost) , the integer motion estimation circuitry, and a fractional motion estimation circuitry to bias a function executed by the hierarchical motion estimation circuitry, the integer motion estimation circuitry, and the fractional motion estimation circuitry (304 and 412, 306 and 414 of fig. 4, [0034-0035] In particular FIG. 4 illustrates an implementation in which one or more of the motion estimation circuits may be bypassed during motion estimation).  
Regarding claim 29, Holland further teaches the system of claim 28, wherein the costings are weights or controls used to bias encoder mode decisions ([0035]).  
Regarding claim 30, Holland further teaches the system of claim 28, wherein the costings are a processor override to select one of the inter-predicted macroblock candidate, the intra-predicted macroblock candidate, or the skip macroblock candidate as the final macroblock coding decision based on pre-determined values (402 and 416 of fig. 6; see 514, 534, 528 of fig. 5, the finalize output).
  	Regarding claim 31, Holland further teaches the system of claim 26, further including a microcontroller to apply a plurality of costings to a hierarchical motion estimation circuitry, the integer motion estimation circuitry, and a fractional motion estimation circuitry to bias a function executed by the hierarchical motion estimation circuitry, the integer motion estimation circuitry, and the fractional motion estimation circuitry (402 and 416 of fig. 4, [0034 and 0035] bypass execution, In particular FIG. 4 illustrates an implementation in which one or more of the motion estimation circuits may be bypassed during motion estimation).  
Regarding claim 32, Holland further teaches the system of claim 26, further including a software driver to apply a plurality of costings to a hierarchical motion estimation circuitry, the integer motion estimation circuitry, and a fractional motion estimation circuitry to bias a function executed by the hierarchical motion estimation circuitry, the integer motion estimation circuitry, and the fractional motion estimation circuitry (402 and 416 of fig. 4, [0034 and 0035] bypass execution, In particular FIG. 4 illustrates an implementation in which one or more of the motion estimation circuits may be bypassed during motion estimation).  
Regarding claim 33, Holland further teaches the system of claim 26, further including multi-pass packing circuitry to execute in an iterative fashion to implement a conditional multi-pass flag until the inter-predicted macroblock candidate is within a specified requirement ([0037] multiple execution paths or pipelines).  

Claims 34-48 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20160021385 A1) in view of Holland et al. (US 20150181209 A1) and Agyo et al. (US 20170264914 A1).
Regarding claim 34, Chou further teaches a method for hardware video encoding (fig. 19), comprising: 
performing a multi-reference hierarchical motion estimation search (7040 of fig. 19, see details in figure 4A); 
performing a first integer motion estimation search based on at least the results of the multi-reference hierarchical motion estimation search to obtain a precise motion vector (410A of fig. 4A and figure 7) and 
performing a second integer motion estimation search corresponding to a macroblock location of a frame (a block 802 and a current frame 800 of fig. 8A) using a pseudo predicted motion vector (v0, v1, v2, and v3 of fig. 8B, see also fig. 8C) and the precise motion vector (410B of fig. 4A), the second integer motion estimation search corresponding to the macroblock location of the frame (figs.8B and  8C) to determine a plurality of inter-predicted macroblock candidates (refined motion vector candidates of fig. 4A, [0040, 0042]), 
performing a fractional motion estimation search based on a current macroblock partitioning (best motion vectors and 410C of fig. 4A) to select a first inter-predicted macroblock candidate from the plurality of inter-predicted macroblock candidates ([0046, 0063] motion estimation stage 410C may perform searches at subpixel (sub-pel) resolution (e.g., ½ and ¼ pixel resolution) using refined motion vectors received from stage 410B as seeds to determine a set of best motion vectors for output to a next stage of the pipeline (e.g., a mode decision stage).); 
wherein the intra- predicted macroblock coding decision is derived from a spatial neighboring macroblock and the skip is based on a predicted motion vector (fig. 18, [0120] mode decision).
It is noted that Chou is silent about 
(A) performing a skip check corresponding to the macroblock location of the frame in parallel with the second integer motion estimation search corresponding to the macroblock location of the frame, the skip check to determine a skip macroblock candidate, the skip check to confirm when the skip macroblock candidate is to follow a same motion pattern as a neighboring macroblock; 
(B) determining a final macroblock coding decision 
(C) by comparing an inter-predicted macroblock candidate and an intra-predicted macroblock candidate to the skip macroblock candidate generated based on a skip check, 
Holland teaches (A) performing a skip check (302 and 410 of fig. 4, 506 and 510 of fig. 5) corresponding to the macroblock location of the frame ([0045] each macroblock position as the macroblock location, the macroblock does have its position or location, wherein the motion estimation is calculated using each macroblock position, [0037] a given image frame) in parallel with the integer motion estimation corresponding to the macroblock location of the frame ([0016] the modular motion estimation engine may be harnessed to process an image frame via multiple parallel execution pipelines,[0037] the modular nature of the hardware of modular motion estimation circuitry 300 affords the ability to establish parallel execution pipelines,[0038] the execution architecture 500 for a modular motion estimation engine 400 involves performing estimation over two parallel execution pipelines, [0041] the CRE execution pipeline 502 and IME pipeline 504 may be processed in parallel, the CRE execution pipeline 502 includes the skip check 510, see 502, 504, 506, and 510 figure 5, [0042] The ability to generate multiple parallel execution pipelines further enhances the flexibility and efficiency for implementing motion estimation over a large variety of workloads, [0049] The motion estimation circuits may include circuitry to perform integer motion estimation, fractional motion estimation, bidirectional motion estimation, skip check, and intra motion estimation, for example,[0050] the macroblock is sent for processing among multiple parallel execution pipelines that each execute over one or more motion estimation circuits), the skip check to determine a skip macroblock candidate (302 of fig. 4, [0024 and 0034] indicates a skip checking is best for a given macroblock), the skip check to determine a skip macroblock candidate (506 and 510 of fig. 5), the skip check to confirm when the skip macroblock candidate is to follow a same motion pattern as a neighboring macroblock ([0024 and 0034] The motion estimation kernel 402 may then proceed to operation 416 where a final mode decision is made); and 
 (B) for determining a final macroblock coding decision (416 of fig. 4 for finalizing an intra-predicted macroblock candidate and the skip macroblock candidate, see 502, 510, 508, 512, and 514 of fig. 5).
Agyo teaches comparator circuitry (111 of fig. 1, for determining a final macroblock coding decision, [0049] this makes it possible to command sending to the entropy encoder, Intra prediction data 107 or Inter or Skip prediction data 106 depending on the decision taken by the controller 102) (C) by comparing an inter-predicted macroblock candidate and an intra-predicted macroblock candidate to a skip macroblock candidate generated based on a skip check ([0157 and 0163]). 
Taking the teachings of Chou, Holland, and Agyo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skip check (302 of fig. 4) of Holland and the comparator circuitry (111 of fig. 1) of Agyo into the motion estimation of Chou to improve the choices of the encoder for all the modes and also to avoid unwanted skip problems.
Regarding claim 35, Chou further teaches further including applying costings are to the multi-reference hierarchical motion estimation search, a multi-reference integer motion estimation search, and a fractional motion estimation search to skip a function ([0117-0118, and 0120] skip mode). Holland further bias a function (304 and 412, 306 and 414 of fig. 4, [0034-0035] In particular FIG. 4 illustrates an implementation in which one or more of the motion estimation circuits may be bypassed during motion estimation). 
Regarding claim 36, Chou modified by Holland and Agyo teaches the method of claim 35, Chou further teaches wherein the costings comprise a quantization parameter, and the quantization parameter is adjusted via multiple stages of user programmable thresholds ([0079-0080] thresholds, [0124] quantization adjustable according to the block size, [0040 and 0042] 4x4, 4x8, 8x4, etc.).
Regarding claim 37, Chou further teaches the method of claim 34, further including executing the multi-reference hierarchical motion estimation search on a pair of down sampled macroblock references ([0046] the current block 102 and reference region 114 may be downsized or scaled down, for example by a factor of 16, 1/4 vertical, 1/4 horizontal).
Regarding claim 38, Chou further teaches the method of claim 34, wherein the pair of down sampled macroblock references are from two immediately preceding frames (102 and 114 of fig. 4A).
Regarding claim 39, Chou further teaches the method of claim 34, further including applying partitioning to the results of the multi-reference hierarchical motion estimation search to identify a best combination of shapes to represent a current macroblock (figs. 5, 7, 8A, and 10 for partition sizes, [0008] partition sizes, [0043] shapes, [0046] k1/4 vertical and ¼ horizontal,  [0050] various partition sizes: 4×4, 8×4, 4×8, 8×8, 16×8, 8×16, 16×16, etc.).
Regarding claim 40, Chou further teaches the method of claim 34, further including determining the intra-predicted macroblock candidate by exhaustively searching a plurality of allowed prediction angles from spatial neighboring macroblocks ([0046, 0066, 0116] each motion estimation engine performs an exhaustive search, figs. 8B, 8C, and 11 show different angles).
Regarding claim 41, Chou further teaches the method of claim 34, further including determining the skip candidate based on a final macroblock coding decision from a plurality of neighboring macroblocks ([0117 and 0120] decision for the skip mode, see 101 and 111 of fig. 1 of Agyo).
Regarding claim 42, Chou discloses an apparatus for video encoding to encode video (figs. 19 and 20, an encoder, fig. 19, details in figures 4A, 7, 18, and 20), the apparatus comprising: 
multiple reference hierarchical motion estimation search circuitry (410A of fig. 4A) to perform a hierarchical motion estimation search on a plurality of reference frames ([0046] performs hierarchical motion estimation search, fig. 7; [0044] the motion estimation modules may be used in hardware or software block processing pipeline implementations, the software block processing pipeline implementations are considered a fixed function as programmable function); 
first integer motion estimation search circuitry (400 of fig. 4A, figure 7 for searching) to perform a search based on at least the results of the multiple reference hierarchical motion estimation search to obtain a precise motion vector ([0056]),
second integer motion estimation unit (410B of fig. 4A) corresponding to a macroblock location of a frame (a block 802 and a current frame 800 of fig. 8A) to perform a search using a pseudo predicted motion vector and the precise motion vector corresponding to the macroblock location of the frame (fig. 8C); and 
Chou suggests the motion estimation is to determine a final macroblock coding decision of a best inter-predicted macroblock coding decision, an intra-predicted macroblock coding decision, and a skip candidate ([0120], 6010-6040 are block processing pipeline of fig. 18) and macroblock candidates are illustrated in figures 8A-8C.
It is noted that Chou is silent about 
(A) skip check circuitry to perform a skip check corresponding to a macroblock location of a frame in parallel with the performance of the second integer motion estimation search corresponding to the macroblock location of the frame, the skip check to determine a skip macroblock candidate, the skip check to confirm when the skip macroblock candidate is to follow a same motion pattern as a neighboring macroblock; 
(B) to determine a final macroblock coding decision 
(C) comparator circuitry by comparing the inter-predicted macroblock candidate and an intra-predicted macroblock candidate to the skip macroblock candidate. 
Holland teaches (A) skip check circuitry (302 and 410 of fig. 4) to perform a skip check (506 and 510 of fig. 5) corresponding to the macroblock location of the frame ([0045] each macroblock position as the macroblock location, the macroblock does have its position or location, wherein the motion estimation is calculated using each macroblock position, [0037] a given image frame) in parallel with the integer motion estimation corresponding to the macroblock location of the frame ([0016] the modular motion estimation engine may be harnessed to process an image frame via multiple parallel execution pipelines,[0037] the modular nature of the hardware of modular motion estimation circuitry 300 affords the ability to establish parallel execution pipelines,[0038] the execution architecture 500 for a modular motion estimation engine 400 involves performing estimation over two parallel execution pipelines,[0041] the CRE execution pipeline 502 and IME pipeline 504 may be processed in parallel, the CRE execution pipeline 502 includes the skip check 510, see 502, 504, 506, and 510 figure 5, [0042] The ability to generate multiple parallel execution pipelines further enhances the flexibility and efficiency for implementing motion estimation over a large variety of workloads,[0049] The motion estimation circuits may include circuitry to perform integer motion estimation, fractional motion estimation, bidirectional motion estimation, skip check, and intra motion estimation, for example,[0050] the macroblock is sent for processing among multiple parallel execution pipelines that each execute over one or more motion estimation circuits), the skip check to determine a skip macroblock candidate (302 of fig. 4, [0024 and 0034] indicates a skip checking is best for a given macroblock), the skip check corresponding to a motion pattern ([0024 and 0034] The motion estimation kernel 402 may then proceed to operation 416 where a final mode decision is made.; and a circuitry (416 of fig. 4);
(B) to determine a final macroblock coding decision (416 of fig. 4, finalizing an intra-predicted macroblock candidate and the skip macroblock candidate, 510, 512, and 514).
Agyo teaches (C) comparator circuitry (111 of fig. 1) to determine a final macroblock coding decision ([0049] This makes it possible to command sending to the entropy encoder, Intra prediction data 107 or Inter or Skip prediction data 106 depending on the decision taken by the controller 102) by comparing the inter-predicted macroblock candidate and an intra-predicted macroblock candidate to the skip macroblock candidate ([0157 and 0163], [0158-0162]). 
Taking the teachings of Chou and Agyo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparator circuitry (111 of fig. 1) of Agyo into the motion estimation of Chou to improve the choices of the encoder for all the modes and also to avoid unwanted Skip problems.
Regarding claim 43, Chou further teaches the apparatus of claim 42, wherein the multiple reference hierarchical motion estimation search circuitry is to determine a macroblock coding decision based on a pair of down sampled reference frames (410A of fig. 4A, In at least some embodiments, to perform the low resolution search at stage 410A, the current block 102 and reference region 114 may be downsized or scaled down, for example by a factor of 16, 1/4 vertical, 1/4 horizontal).
Regarding claim 44, Chou further teaches the apparatus of claim 42, wherein the multiple reference hierarchical motion estimation search unit is to determine a macroblock coding decision based on a longstanding reference frame (114 of fig. 4A, fig. 7).
Regarding claim 45, Chou further teaches the apparatus of claim 42, wherein the first integer motion estimation search circuitry and the second integer motion estimation circuitry are to determine a macroblock coding decision based on at least a result of the multiple reference hierarchical motion estimation search circuitry (410A and 410B of fig. 4A, search is performed in figure 7).
Regarding claim 46, Chou further teaches the apparatus of claim 42, wherein the fractional motion estimation search circuitry is to determine the inter-predicted macroblock candidate (410C of fig. 4A, [0046 and 0056], macroblock candidate as shown in figs. 8A-8C for inter prediction).
Regarding claim 47, Chou further teaches the apparatus of claim 42, further including a reference pixel cache to store pixel data to be accessed by hardware bit packing circuitry for motion compensation (420, 110, and 114 of fig. 4A, [0039] a motion estimation module of a block processing pipeline may determine best motion vectors that indicate the best matching pixel blocks to be passed to subsequent stages of the pipeline for performing motion compensation and reconstruction. FIGS. 6A and 6B graphically illustrate an example best match and motion vector for a current frame with respect to a reference frame).
Regarding claim 48, Chou further teaches the apparatus of claim 42, wherein the multiple reference hierarchical motion estimation search circuitry is re-configurable via on costings applied to the apparatus (fig. 4A, 7040 of fig. 19). 

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.
The applicant argues that the disclosed FIG. 4 in paragraphs [0062, 0063, and 0064] support “skip check circuitry to perform a skip check for the macroblock location of the frame in parallel with the performance of the integer motion estimation for the macroblock location of the frame”.
The examiner strongly disagrees with the applicant. Paragraphs [0062, 0063, and 0064] of Holland disclose the skip check circuitry to perform a skip check and the integer motion estimation to determine an inter-predicted macroblock candidate. In paragraph [0063], the applicant points out that " Stage 400C is a CRE Stage, where the intra-predicted search 414 and skip check is applied to frame N.", which is different from the skip check circuitry to perform a skip check for the macroblock location of the frame in parallel with the performance of the integer motion estimation for the macroblock location of the frame because the integer motion estimation determines the inter-predicted macroblock candidate. The paragraphs [0062, 0063, and 0064] do not disclose the skip check circuitry and the integer motion estimation performance in “parallel”. There is no “parallel” in paragraphs [0062, 0064, and 0064] to illustrate the performance of the skip check circuitry and the integer motion estimation.
It is clearly disclosed only in paragraph [0066] of the specification that Fig. 4 illustrates some processes described in Fig. 2 that execute in parallel across multiple macroblocks, the intra- predicted search 414 is done prior to the skip check 416. Thus, immediately prior to the FME at block 418, the intra-search at block 414 and the skip check at block 416 have been executed so once the IME search is complete through blocks 410, 412, and 413, these three values can be compared to make the best macroblock decision earlier than the completion of the FME 418. The disclosure of paragraph [0066] shows the integer motion estimation (IME) inter-prediction before the skip check. See the full disclosed paragraph [0066] below:
[0066] Fig. 4 illustrates some processes described in Fig. 2 that execute in parallel across multiple macroblocks. In some cases, the PPMV is derived at block 417 prior to the fractional motion estimation at block 418. Thus, if the IME results are very good, those IME results are better than the skip at block 416. Notice that the intra- predicted search 414 is done prior to the skip check 416, as there is a degree of dependency between the intra-search and the skip check. Thus, immediately prior to the FME at block 418, the intra-search at block 414 and the skip check at block 416 have been executed so once the IME search is complete through blocks 410, 412, and 413, these three values can be compared to make the best macroblock decision earlier than the completion of the FME 418. In examples, it is likely that if the IME is the best macroblock decision when compared to the intra-search candidate and the skip check according to a frame budget and frame requirements, then further FME processing at 418 will only increase the accuracy of the inter-search over the intra-search and the skip check. Accordingly, in Fig. 4 the timing enables a search location to be determined without having to wait for the final mode decision to be derived. 

Independent Claim 26 
The applicant argues that Holland does not teach "skip check circuitry to perform a skip check for the macroblock location of the frame in parallel with the performance of the integer motion estimation for the macroblock location of the frame," as set forth in claim 26. 
The examiner strongly disagrees with the applicant. It is submitted that Holland discloses skip check circuitry (302 and 410 of fig. 4) to perform a skip check (502, 506, and 510 of fig. 5) for the macroblock location of the frame ([0045] each macroblock position as the macroblock location, the macroblock does have its position or location, wherein the motion estimation is calculated using each macroblock position) in parallel with the performance of the integer motion estimation for the macroblock location of the frame ([0016, 0037-0038, 0041-0042, 0049, and 0050]. In paragraphs [0049-0050] the macroblock is sent for processing among multiple parallel execution pipelines that each execute over one or more motion estimation circuits and the motion estimation circuits may include circuitry to perform integer motion estimation, fractional motion estimation, bidirectional motion estimation, skip check, and intra motion estimation, for example, as described in figures 4, 5, and 7), the skip check to determine a skip macroblock candidate (302 of fig. 4, [0024 and 0034] indicates a skip checking is best for a given macroblock), the skip check corresponding to a motion pattern ([0024 and 0034] The motion estimation kernel 402 may then proceed to operation 416 where a final mode decision is made); and to determine a final macroblock coding decision (a circuitry 416 of fig. 4, finalizing an intra-predicted macroblock candidate and the skip macroblock candidate, 510, 512, and 514, see also fig. 7, [0049-0050]).

The applicant further argues that the alleged Holland/Agyo combination does not teach or suggest such skip check circuitry. 
The examiner strongly disagrees with the applicant. It is submitted that Holland does teach skip check circuitry (302 and 410 of fig. 4) to perform a skip check (502, 506, and 510 of fig. 5).

The applicant argues that the Advisory Action alleges that paragraphs 0016, 0037, 0038, 0041, 0042, 0049, and 0050 of Holland describe such skip check circuitry. This allegation is in error. 
The examiner strongly disagrees with the applicant. The paragraphs 0016, 0037, 0038, 0041, 0042, 0049, and 0050 of Holland suggest the skip check circuitry to perform a skip check for the macroblock location of the frame in parallel with the performance of the integer motion estimation for the macroblock location of the frame. 
Holland teaches the skip check circuitry (302 and 410 of fig. 4) to perform a skip check (506 and 510 of fig. 5)  for the macroblock location of the frame ([0045] each macroblock position as the macroblock location, the macroblock does have its position or location, wherein the motion estimation is calculated using each macroblock position, [0037] a given image frame) in parallel with the performance of the integer motion estimation for the macroblock location of the frame ( [0016] the modular motion estimation engine may be harnessed to process an image frame via multiple parallel execution pipelines,[0037] the modular nature of the hardware of modular motion estimation circuitry 300 affords the ability to establish parallel execution pipelines,[0038] the execution architecture 500 for a modular motion estimation engine 400 involves performing estimation over two parallel execution pipelines, in the example shown in FIG. 5 the execution architecture 500 for a modular motion estimation engine 400 involves performing estimation over two parallel execution pipelines, one a (check and refinement motion estimation) CRE execution pipeline 502 and a second IME pipeline 504, [0041] the CRE execution pipeline 502 and IME pipeline 504 may be processed in parallel, the CRE execution pipeline 502 includes the skip check 510, see 502, 504, 506, and 510 figure 5, [0042] The ability to generate multiple parallel execution pipelines further enhances the flexibility and efficiency for implementing motion estimation over a large variety of workloads, [0049] The motion estimation circuits may include circuitry to perform integer motion estimation, fractional motion estimation, bidirectional motion estimation, skip check, and intra motion estimation, for example,[0050] the macroblock is sent for processing among multiple parallel execution pipelines that each execute over one or more motion estimation circuits).

The applicant further argues Holland is silent regarding a macroblock location. 
The examiner strongly disagrees with the applicant. It is submitted Holland discloses a macroblock location ([0045] each macroblock position as the macroblock location, the macroblock does have its position or location, wherein the motion estimation is calculated using each macroblock position).

The applicant further argues that such parallel operations of Holland on a macroblock do not teach or suggest parallel performance of a skip check and an integer motion estimation for the same macroblock location of a frame.
The examiner strongly disagrees with the applicant. It is submitted that such parallel operations of Holland on a macroblock teach or suggest parallel performance of a skip check and an integer motion estimation for the same macroblock location of a frame ([0049 and 0050] the macroblock is sent for processing among multiple parallel execution pipelines that each execute over one or more motion estimation circuits and the motion estimation circuits may include circuitry to perform integer motion estimation, fractional motion estimation, bidirectional motion estimation, skip check, and intra motion estimation, for example, as disclosed in figures 4, 5, and 7).

Independent Claim 34 
The applicant argues that the Chou/Holland/Agyo combination does not teach or suggest performing a skip check for the macroblock location of the frame in parallel with the second integer motion estimation search for the macroblock location of the frame. 
The examiner strongly disagrees with the applicant. It is submitted that Holland discloses performing a skip check (the skip check circuitry, 302 and 410 of fig. 4, and figs. 5 and 7) for the macroblock location of the frame ([0045] each macroblock position as the macroblock location, the macroblock does have its position or location, wherein the motion estimation is calculated using each macroblock position) in parallel with the performance of the second integer motion estimation search for the macroblock location of the frame ([0016, 0037-0038, 0041-0042, 0049, and 0050]. In paragraphs [0049-0050] the macroblock is sent for processing among multiple parallel execution pipelines that each execute over one or more motion estimation circuits and the motion estimation circuits may include circuitry to perform integer motion estimation, fractional motion estimation, bidirectional motion estimation, skip check, and intra motion estimation, for example, as disclosed in figures 4, 5, and 7), the skip check to determine a skip macroblock candidate (302 of fig. 4, [0024 and 0034] indicates a skip checking is best for a given macroblock), the skip check corresponding to a motion pattern ([0024 and 0034] The motion estimation kernel 402 may then proceed to operation 416 where a final mode decision is made); and to determine a final macroblock coding decision (a circuitry 416 of fig. 4, finalizing an intra-predicted macroblock candidate and the skip macroblock candidate, 510, 512, and 514, see also fig. 7, [0049-0050]).

Independent Claim 42 
The applicant argues that the Chou/Holland/Agyo combination does not teach or suggest skip check circuitry to perform a skip check for the macroblock location of the frame in parallel with the performance of the second search for the macroblock location of the frame. 
The examiner strongly disagrees with the applicant. It is submitted that Holland discloses skip check circuitry (302 and 410 of fig. 4) to perform a skip check (502 of fig. 5) for the macroblock location of the frame ([0045] each macroblock position as the macroblock location, the macroblock does have its position or location, wherein the motion estimation is calculated using each macroblock position) in parallel with the performance of the second search for the macroblock location of the frame ([0016, 0037-0038, 0041-0042, 0049, and 0050]. In paragraphs [0049-0050] the macroblock is sent for processing among multiple parallel execution pipelines that each execute over one or more motion estimation circuits and the motion estimation circuits may include circuitry to perform integer motion estimation, fractional motion estimation, bidirectional motion estimation, skip check, and intra motion estimation, for example, as disclosed in figures 4, 5, and 7), the skip check to determine a skip macroblock candidate (302 of fig. 4, [0024 and 0034] indicates a skip checking is best for a given macroblock), the skip check corresponding to a motion pattern ([0024 and 0034] The motion estimation kernel 402 may then proceed to operation 416 where a final mode decision is made); and to determine a final macroblock coding decision (a circuitry 416 of fig. 4, finalizing an intra-predicted macroblock candidate and the skip macroblock candidate, 510, 512, and 514, see also fig. 7, [0049-0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zou et al. (US 20170332095 A1) discloses AFFINE MOTION PREDICTION FOR VIDEO CODING.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425